DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1, 3, 15, 17-18, 20 are currently amended.
Claims 2, 8, 11-14, 16, 19 are cancelled.
Claims 4-7, 9-10 are original.
Claims 21-27 are new.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kistler (US 4596155).
Regarding claim 1, Kistler discloses: a strain sensor (see device of Fig. 7), comprising: 
	 A fixing plate (see square plate of Fig. 7); and a strain gauge (see strain sensor 10);
A first supporting part (body 202) and a second supporting part (circular part 204) flexible (see flexure hinges 54 & 56); 
The strain gauge is provided on the second supporting part (see Figs. 7-8);
The second supporting part is provided with two mounting holes (see Figs. 7-8) and a positioning notch (see mounting member of annular recess 206).
	Examiner has interpreted that the printing head is only passively recited and not a required component of the recited strain sensor.

Regarding claim 3, the Kistler discloses: wherein the first supporting part (see Kistler citations above to body 202) is perpendicular to the second support part (see circular part 204) (they are oriented with their long axis perpendicular – see Figs.).

Regarding claim 4, the Kistler discloses: wherein the fixing plate is made of metal (see Kistler’s steel plate – which is a metal alloy/mixture as understood by one of ordinary skill in the art before the effective filing date).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kistler (US 4596155) and further in view of Thalmann (WO 9730332).

Regarding claim 5, the Kistler reference discloses: wherein the fixing pate is a spring steel plate (steel is disclosed in Kistler).
The Kistler reference does not disclose: spring steel for the fixing plate.
In the same field of endeavor of fixing elements and pressure sensing devices (see title, abs) as Kistler and Applicant’s claims, Thalmann discloses: the use of spring steel for flexible applications (see claim 1).
To substitute the spring steel of Thalmann for the bending sensor plate of Kistler had the benefit that it allowed for the advantage that there were no tensile forces within the clamping in the fixed mass part and practically no hysteresis of the zero-point occurred (pp. 2, ll. 1-5), which was desirable in Kistler.
Therefore, it would have been obvious to one of ordinary skill in the art to substitute / combine the spring steel of Thalmann with the strain sensor of Kistler to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the advantage that there were no tensile forces within the clamping in the fixed mass part and practically no hysteresis of the zero point occurred, which was desirable in Kistler.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kistler (US 4596155) and further in view of Thalmann (WO 9730332), and Steyn (US 2019/0257704).

Regarding claim 6, the combination Kistler / Thalmann does not disclose: wherein the strain gauge is connected to the second supporting part (see circular part 204) by adhesion or welding (see mounting of Kistler, which is taken as an obvious variant of adhesion). 
In the same field of endeavor of additive manufacturing with strain sensors / gauges as Kistler and Applicant’s claims (see title, abs), Steyn discloses: wherein the second supporting part is glued (see [0016 and [0044]).  Steyn indicates that the strain gauge is mounted to the second supporting part by glue or solder.
To solder/glue the strain gauge to the supporting part as in Steyn in the additive manufacturing head of Kistler was the selection of a known design for its intended uses and was an art-recognized design suitable for its intended purposes, which was desirable in Kistler.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the solder/glued connection of the strain gauge and supporting part of Steyn with the additive manufacturing head of Kistler to arrive at the claimed invention before the effective filing date because doing so was the selection of a known design for its intended uses, which was desirable in Kistler.

Claims 7-10, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over MacNeish (WO 2019/183240) and further in view of Kistler (US 4596155).

Regarding claim 7, MacNeish discloses: a stress measurement system in an additive manufacturing unit/head with a torque/force/pressure sensor ([0106]).
MacNeish does not disclose: the stress/force/pressure sensor of claim 1.
MacNeish does not disclose: a printing head with associated strain sensor mounted thereon, connected to the second supporting part.
In the same field of endeavor of strain sensors (see title, abs, [0106]) as Kistler and Applicant’s claims, Kistler disclose: the stress sensor of claim 1 (see rejection of claim 1 above).
To add the strain/torque/pressure sensor of Kistler to the torque/force sensor of MacNeishe would have been a suitable design for the force/pressure sensor and would have had the expectation of the advantages of that sensor (see MacNeish cited portion/[0106]) and would have been considered suitable for its intended purpose, which was desirable in Kistler and MacNeish.  
See KSR regarding the obviousness of art recognized suitability for an intended purpose and combining known elements to yield predictable results.
Combining these elements allowed for the improved speed, accuracy and control of the 3D printing system ([0006]), thus increasing the efficiency and productivity of the printed parts which was desirable in MacNeish.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the additive manufacturing head of MacNeish with the pressure sensor of Kistler to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved speed, accuracy and control of the 3D printing system, thereby increasing the productivity of the system and printed parts, which was desirable in Kistler.

Regarding claim 9, MacNeish discloses: a stress measurement system in an additive manufacturing unit/head with a torque/force/pressure sensor ([0106]).
MacNeish does not disclose: the stress/force/pressure sensor of claim 1.
MacNeish does not disclose: a printing head with associated strain sensor mounted thereon, connected to the second supporting part.
In the same field of endeavor of strain sensors (see title, abs, [0106]) as Kistler and Applicant’s claims, Kistler disclose: the stress sensor of claim 1 (see rejection of claim 1 above).
To add the strain/torque/pressure sensor of Kistler to the torque/force sensor of MacNeishe would have been a suitable design for the force/pressure sensor and would have had the expectation of the advantages of that sensor (see MacNeish cited portion/[0106]) and would have been considered suitable for its intended purpose, which was desirable in Kistler and MacNeish.  
See KSR regarding the obviousness of art recognized suitability for an intended purpose and combining known elements to yield predictable results.
Combining these elements allowed for the improved speed, accuracy and control of the 3D printing system ([0006]), thus increasing the efficiency and productivity of the printed parts which was desirable in MacNeish.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the additive manufacturing head of MacNeish with the pressure sensor of Kistler to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved speed, accuracy and control of the 3D printing system, thereby increasing the productivity of the system and printed parts, which was desirable in Kistler.

Regarding claim 10, MacNeish discloses: a stress measurement system in an additive manufacturing unit/head with a torque/force/pressure sensor ([0106]).
MacNeish does not disclose: the stress/force/pressure sensor of claim 1.
MacNeish does not disclose: a printing head with associated strain sensor mounted thereon, connected to the second supporting part.
In the same field of endeavor of strain sensors (see title, abs, [0106]) as Kistler and Applicant’s claims, Kistler disclose: the stress sensor of claim 1 (see rejection of claim 1 above).
To add the strain/torque/pressure sensor of Kistler to the torque/force sensor of MacNeish would have been a suitable design for the force/pressure sensor and would have had the expectation of the advantages of that sensor (see MacNeish cited portion/[0106]) and would have been considered suitable for its intended purpose, which was desirable in Kistler and MacNeish.  
See KSR regarding the obviousness of art recognized suitability for an intended purpose and combining known elements to yield predictable results.
Combining these elements allowed for the improved speed, accuracy and control of the 3D printing system ([0006]), thus increasing the efficiency and productivity of the printed parts which was desirable in MacNeish.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the additive manufacturing head of MacNeish with the pressure sensor of Kistler to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved speed, accuracy and control of the 3D printing system, thereby increasing the productivity of the system and printed parts, which was desirable in Kistler.

Regarding claim 24, the combination MacNeish / Kistler discloses: wherein the positioning notch is spaced from the end of the cutout portion (it is not in the same exact position as shown in Fig. 7) connected to the second supporting part.

Regarding claim 25, the combination MacNeish / Kistler discloses: wherein the positioning notch comprises an art portion (any semi-circular piece or section of a circle/ellipse can be considered an arc portion to one of ordinary skill in the art), an art groove is defined at a side of the cutout portion opposite the arc portion (see Fig. 7).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over MacNeish (WO 2019/183240) and further in view of Kistler (US 4596155), and Toh (US 2016/0185042).

Regarding claim 15, the Kistler reference does not disclose: wherein the print head comprises: a connecting pipe, a nozzle, a heating block, a heat dissipating block, and a fan, wherein the lower end of the connecting pipe is connected to an upper end of the nozzle, the heat dissipating block is sleeved on the connecting pipe, and the fan is fixed to the heat dissipating block.
Reasonably pertinent to the problem Kistler was trying to solve stain sensors in additive manufacturing (see title, abs), Toh discloses: a print head with a nozzle (see nozzle of abs), heating block (see heating portion 124 of [0035]), a cooling fan (see cooling fan of [0035]), cooling / heat dissipating block (see cooling fins of [0035]); wherein a lower end of the connecting pipe(see F1/F2 of Fig. 1) is connected to an upper end of the nozzle (see nozzle head 120a of [0035]), the heating portion (see heating portion of [0035]) is sleeved on the nozzle (see Fig. 1), the eat dissipating block is sleeved on the connecting pipe (see [0035]), and the fan is fixed to the heat dissipating block (Id.).
To add the structures of the print had of Toh to the strain sensor of Kistler had the benefit that it allowed for the measurement of the strain the print head experienced the operations was an art-recognized suitability for an intended purpose, which was desirable in Kistler.  See MPEP 2144.07 regarding the obviousness of an art-recognized suitability for an intended purposes.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the print head of Toh with the strain sensor of Kistler to arrive at the claimed invention before the effective filing date because doing so yielded predictable results regarding the measurement of strain on the print head and was an art-recognized suitability for its intended purpose, which was desirable in Kistler.

Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over MacNeish (WO 2019/183240) and further in view of Kistler (US 4596155), and Toh (US 2016/0185042).

Regarding claim 17, the combination MacNeish / Kistler does not disclose: wherein the print head comprises: a connecting pipe, a nozzle, a heating block, a heat dissipating block, and a fan, wherein the lower end of the connecting pipe is connected to an upper end of the nozzle, the heat dissipating block is sleeved on the connecting pipe, and the fan is fixed to the heat dissipating block.
Reasonably pertinent to the problem Kistler was trying to solve stain sensors in additive manufacturing (see title, abs), Toh discloses: a print head with a nozzle (see nozzle of abs), heating block (see heating portion 124 of [0035]), a cooling fan (see cooling fan of [0035]), cooling / heat dissipating block (see cooling fins of [0035]); wherein a lower end of the connecting pipe(see F1/F2 of Fig. 1) is connected to an upper end of the nozzle (see nozzle head 120a of [0035]), the heating portion (see heating portion of [0035]) is sleeved on the nozzle (see Fig. 1), the eat dissipating block is sleeved on the connecting pipe (see [0035]), and the fan is fixed to the heat dissipating block (Id.).
To add the structures of the print had of Toh to the strain sensor of Kistler had the benefit that it allowed for the measurement of the strain the print head experienced the operations was an art-recognized suitability for an intended purpose, which was desirable in Kistler.  See MPEP 2144.07 regarding the obviousness of an art-recognized suitability for an intended purposes.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the print head of Toh with the strain sensor of Kistler to arrive at the claimed invention before the effective filing date because doing so yielded predictable results regarding the measurement of strain on the print head and was an art-recognized suitability for its intended purpose, which was desirable in Kistler.

Claims 18, 26 are rejected under 35 U.S.C. 103 as being unpatentable over MacNeish (WO 2019/183240) and further in view of Kistler (US 4596155), and Mark (US 2014/0328963).

Regarding claim 18, the Kistler reference does not disclose: wherein the 3D printer comprises a back plate of a moving device and a control circuit board, the 3D printing head assembly is connected to the back plate of the moving device through the first supporting part, the back plate of the moving device is provided with at least three pulley mounting locations, each of the pulley mounting locations is provided with a  pulley and the control circuit board is connected to the strain gauge of the 3D printing head assembly.
In the same field of endeavor of mounted sensors as Kistler (see title, abs) and reasonably pertinent to the problem of mounting sensors in additive manufacturing heads / print heads (See title, abs), Mark discloses: wherein a controller is mounted on the print head ([0135]), gantry with three axes ([0092]) for movement of the conduit nozzle / platen (see 10 and 16) with force / pressure sensors connected to the controller (see force / displacement / velocity sensors of [0011]).
To add the sensors mounted on a gantry with controller as the print head of Mark in the strain gauge / additive manufacturing head of Kistler had the benefit that it allowed for the diffusion and fiber penetration into neighboring ranks ([0102]), combined with the benefits of composite lay-up winding ([0006]), and removed voids that resulted from the inability of the resin to fully displace air from the fiber bundle ([0083]), which was desirable in Kistler.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the sensors, gantry and controller of the print head of Mark to the strain gauge of Kistler to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved diffusion and fiber penetration into neighboring ranks, combined the benefits of composite lay-up, and removed voids that resulted from the inability of the resin to fully displace air from the fiber bundle, which was desirable in Kistler.

Regarding claim 26, the combination Kistler / Mark discloses: wherein the first supporting part is provided with two fixing holes the back plate is connected to a side wall of the first supporting part, the side wall of the first supporting part is adjacent to the second supporting part (adjacent can be most anywhere in the apparatus – see Fig. 7 of Kistler).

Claims 20, 27 are rejected under 35 U.S.C. 103 as being unpatentable over MacNeish (WO 2019/183240) and further in view of Kistler (US 4596155), Toh (US 2016/0185042), and Mark (US 2014/0328963).

Regarding claim 20, the Kistler reference does not disclose: wherein the 3D printer comprises a back plate of a moving device and a control circuit board, the 3D printing head assembly is connected to the back plate of the moving device through the first supporting part, the back plate of the moving device is provided with at least three pulley mounting locations, each of the pulley mounting locations is provided with a  pulley and the control circuit board is connected to the strain gauge of the 3D printing head assembly.
In the same field of endeavor of mounted sensors as Kistler (see title, abs) and reasonably pertinent to the problem of mounting sensors in additive manufacturing heads / print heads (See title, abs), Mark discloses: wherein a controller is mounted on the print head ([0135]), gantry with three axes ([0092]) for movement of the conduit nozzle / platen (see 10 and 16) with force / pressure sensors connected to the controller (see force / displacement / velocity sensors of [0011]).
To add the sensors mounted on a gantry with controller as the print head of Mark in the strain gauge / additive manufacturing head of Kistler had the benefit that it allowed for the diffusion and fiber penetration into neighboring ranks ([0102]), combined with the benefits of composite lay-up winding ([0006]), and removed voids that resulted from the inability of the resin to fully displace air from the fiber bundle ([0083]), which was desirable in Kistler.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the sensors, gantry and controller of the print head of Mark to the strain gauge of Kistler to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved diffusion and fiber penetration into neighboring ranks, combined the benefits of composite lay-up, and removed voids that resulted from the inability of the resin to fully displace air from the fiber bundle, which was desirable in Kistler.

Regarding claim 27, the combination Kistler / Mark discloses: wherein the first supporting part is provided with two fixing holes the back plate is connected to a side wall of the first supporting part, the side wall of the first supporting part is adjacent to the second supporting part (adjacent can be most anywhere in the apparatus – see Fig. 7 of Kistler).

Allowable Subject Matter

Claims 21-23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 21-23, none of the cited prior art or any prior art combination available discloses:
“wherein the printing head comprises: a quick connector and a connecting snap, an end of the quick connector is connected to a connecting hole at the top of the heat dissipating block, the end of the quick connector connected to the connecting hole is provided with at least two claws with a ap between two adjacent claws, and a fixing protrusion is provided on an outer edge of the claw, an inner wall of the connecting hole is provided with a fixing groove corresponding to the fixing protrusions, the connecting snap is clamped between the quick connector and the heat dissipating block, and the connecting snap abuts a side of the fixing plate away from the first supporting part.”
The claim considered as a whole would not have been the result of simply adding a quick connector and a connecting snap to the cited print head of the combination Kistler / MacNeish or any other combination and would require substantial reconstruction.
Therefore, claims 21-23 are deemed allowable.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        							/TIMOTHY KENNEDY/							Primary Examiner, Art Unit 1743